
	
		I
		112th CONGRESS
		1st Session
		H. R. 3234
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Platts (for
			 himself and Mr. Lynch) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  penalty-free withdrawals from pension plans for unemployed individuals who have
		  exhausted their rights to unemployment compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployed Worker Assistance Act of
			 2011.
		2.Penalty-free
			 withdrawals for the unemployed who have exhausted their rights to unemployment
			 compensation
			(a)In
			 generalParagraph (2) of
			 section 72(t) of the Internal Revenue Code of 1986 (relating to subsection not
			 to apply to certain distributions) is amended by adding at the end the
			 following new subparagraph:
				
					(H)Distributions to
				unemployed individuals who have exhausted their rights to unemployment
				compensation
						(i)In
				generalDistributions to an
				individual after separation from employment if—
							(I)such individual exhausted all rights to
				unemployment compensation under any Federal or State unemployment compensation
				law with respect to such separation, and
							(II)such distribution is made while such rights
				are exhausted and before reemployment or self-employment.
							(ii)Amount
				distributed may be repaid
							(I)In
				generalAny individual who
				receives a qualified distribution may, at any time during the 5-year period
				beginning on the day after the date on which such distribution was received,
				make one or more contributions in an aggregate amount not to exceed the amount
				of such distribution to an eligible retirement plan of which such individual is
				a beneficiary and to which a rollover contribution of such distribution could
				be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16),
				as the case may be.
							(II)Treatment of
				repayments of distributions from eligible retirement plans other than
				irasFor purposes of this title, if a contribution is made
				pursuant to subclause (I) with respect to a qualified distribution from an
				eligible retirement plan other than an individual retirement plan, then the
				taxpayer shall, to the extent of the amount of the contribution, be treated as
				having received the qualified distribution in an eligible rollover distribution
				(as defined in section 402(c)(4)) and as having transferred the amount to the
				eligible retirement plan in a direct trustee to trustee transfer within 60 days
				of the distribution.
							(III)Treatment of
				repayments for distributions from irasFor purposes of this
				title, if a contribution is made pursuant to subclause (I) with respect to a
				qualified distribution from an individual retirement plan (as defined by
				section 7701(a)(37)), then, to the extent of the amount of the contribution,
				the qualified distribution shall be treated as a distribution described in
				section 408(d)(3) and as having been transferred to the eligible retirement
				plan in a direct trustee to trustee transfer within 60 days of the
				distribution.
							(iii)Special
				rules
							(I)Qualified
				distributions treated as meeting plan distribution requirementsFor purposes of this title, a qualified
				distribution shall be treated as meeting the requirements of sections
				401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A).
							(II)Exemption of
				distributions from trustee to trustee transfer and withholding
				rulesFor purposes of sections 401(a)(31), 402(f), and 3405,
				qualified distributions shall not be treated as eligible rollover
				distributions.
							(iv)DefinitionsFor purposes of this subparagraph—
							(I)Qualified
				distributionThe term qualified distribution means
				any distribution meeting the requirements of clause (i).
							(II)Eligible
				retirement planThe term
				eligible retirement plan has the meaning given such term by
				section 402(c)(8)(B).
							(v)Reemployment and
				self-employmentRules similar
				to the rules of clauses (ii) and (iii) of subparagraph (D) shall apply for
				purposes of this
				subparagraph.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 distributions made after the date of the enactment of this Act.
			
